Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-11, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. App. 2017/0213493) in view of Jian et al. (U.S. App. 2016/0379550 hereinafter “Jia”).
In regard to claim 1, Han teaches an image sticking compensation device (see Title), comprising: a deterioration calculator (see Fig. 2, degradation calculator) which calculates deterioration data of a current frame (see Para. 63 present frame) based on input image data and frequency information which are received from a timing controller (see Para. 59 and 63 frequency and timing controller); an accumulator which accumulates the deterioration data and generates age data in which the deterioration data is accumulated (see Figs. 2-4, accumulator and age compensation); and a compensator (see Fig. 2, compensator) which determines a grayscale compensation value corresponding to the age data and an input grayscale value of the input image data, and outputs age compensation data by applying the grayscale compensation value to the input image data (see at least para. 65-67 compensator of grayscale), wherein the frequency information includes a frequency of the current pixel, and wherein the deterioration data varies in accordance with the frequency of the current pixel (see Para. 65-67 and at least para. 100 where the emission frequency of each pixel is in the input image data for the present frame).
Han is not relied upon to teach the frequency is the sensing frequency and the current pixel is the current frame.
However, Jia teaches the frequency is the sensing frequency and the frequency of the current pixel is the frequency of the current frame (see at least Para. 27 and 31 sampling frequency is near the refresh rate and varies with the refresh rate which is included in the frame data).
It would have been obvious to a person of ordinary skill in the art to modify the image data for pixel frequency data to be frame frequency so as to compensate for aging for each image frame (See Para. 33). Examiner further notes Han discloses the base product/process of pixel frequencies while Jia discloses the known technique of frame frequencies so as to yield predictable results in the frame compensation in the device of Han as modified by Jia. 
In regard to claim 13, Han teaches a display device (see Title), comprising: a display panel including a plurality of pixels (see Fig. 1, Items 100 and PX); an image sticking compensator which outputs age compensation data based on input image data and frequency information (see Para. 59 and 63 frequency and timing controller); a scan driver which provides a scan signal to the display panel (see Fig. 1, Item 300); a data driver (see Fig. 1, Item 400) which provides a data signal corresponding to the age compensation data to the display panel see Fig. 1, data line and Fig. 2 ACDATA); and a timing controller which controls driving of the scan driver and the data driver (see Fig. 1, Item 500 sends CON1 and CON2 to respective drivers), wherein the image sticking compensator comprises: a deterioration calculator which calculates deterioration data of a current frame (see Para. 63 present frame) based on the input image data and the  frequency information which are received from the timing controller (see Para. 59 and 63 frequency and timing controller); an accumulator (see Fig. 2, accumulator) which accumulates the deterioration data and generates age data in which the deterioration data is accumulated (see Figs. 2-4); and a compensator  (see Fig. 2, compensator)  which determines a grayscale compensation value corresponding to the age data and an input grayscale value of the input image data, and outputs the age compensation data by applying the grayscale compensation value to the input image data  (see at least para. 65-67 compensator of grayscale), wherein the  frequency information includes a frequency of the current pixel, and wherein the deterioration data varies in accordance with the frequency of the current pixel (see Para. 65-67 and at least para. 100 where the emission frequency of each pixel is in the input image data for the present frame).
Han is not relied upon to teach the frequency is the sensing frequency and the current pixel is the current frame (see at least Para. 27 and 31 sampling frequency is near the refresh rate and varies with the refresh rate which is included in the frame data).
It would have been obvious to a person of ordinary skill in the art to modify the image data for pixel frequency data to be frame frequency so as to compensate for aging for each image frame (See Para. 33). Examiner further notes Han discloses the base product/process of pixel frequencies while Jia discloses the known technique of frame frequencies so as to yield predictable results in the frame compensation in the device of Han as modified by Jia. 
	Regarding claim 6, Han in view of Jia teaches all the limitations of claim 1. Han further teaches wherein the compensator comprises: a memory including a plurality of lookup tables (see Para. 11) in which compensation values, which correspond to a plurality of preset age values corresponding to the age data and respective display grayscale values that are capable of being implemented by a display panel, are set (see Para. 11, grayscale compensation through the LUTs); a compensation value determiner which determines the grayscale compensation value corresponding to the age data from the lookup tables (see at least Para. 11 and Figs. 2 and 5); and a compensation data output circuit which outputs the age compensation data based on the grayscale compensation value (see at least Figs. 2, 5, and 7 depicting ACDATA output and LUT example).
Regarding claim 7, Han in view of Jia teaches all the limitations of claim 6. Han further teaches wherein the lookup tables are set depending on an emission color of pixels included in the display panel and a preset temperature of the display panel, respectively (see Para. 12 and 13).
Regarding claim 8, Han in view of Jia teaches all the limitations of claim 7. Han further teaches wherein the compensation value determiner selects one lookup table from among the lookup tables based on a current temperature of the display panel and the emission color (see Para. 13).
Regarding claim 9, Han in view of Jia teaches all the limitations of claim 1. Han further teaches wherein the deterioration calculator calculates the deterioration data by applying a deterioration weight (see at least Para. 15).
Regarding claim 18, Han in view of Jia teaches all the limitations of claim 13. Han further teaches wherein the compensator comprises: a memory including a plurality of lookup tables (see Para. 11) in which compensation values, which correspond to a plurality of preset age values corresponding to the age data and respective display grayscale values that are capable of being implemented by a display panel, are set (see Para. 11, grayscale compensation through the LUTs); a compensation value determiner which determines the grayscale compensation value corresponding to the age data from the lookup tables (see at least Para. 11 and Figs. 2 and 5); and a compensation data output circuit which outputs the age compensation data based on the grayscale compensation value (see at least Figs. 2, 5, and 7 depicting ACDATA output and LUT example).
Regarding claim 19, Han in view of Jia teaches all the limitations of claim 18. Han further teaches wherein the lookup tables are set depending on an emission color of pixels included in the display panel and a preset temperature of the display panel, respectively  (see Para. 12 and 13).
Regarding claim 20, Han in view of Jia teaches all the limitations of claim 19. Han further teaches wherein the compensation value determiner selects one lookup table from among the lookup tables based on a current temperature of the display panel and the emission color (see Para. 13).
Regarding claim 10, Han in view of Jia teaches all the limitations of claim 9. Han further teaches wherein the deterioration weight includes at least one of a position weight corresponding to a position of each pixel included in the display panel, a luminance weight corresponding to a luminance, an emission duty weight corresponding to an emission duty, and a temperature weight corresponding to a current temperature of the display panel (see Fig. 12).
Regarding claim 11, Han in view of Jia teaches all the limitations of claim 10. Han further teaches wherein the deterioration calculator calculates the position weight, the luminance weight, and the emission duty weight based on the input image data (see Fig. 12 with respective data from the input image in Para. 100).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. App. 2017/0213493) in view of Jian et al. (U.S. App. 2016/0379550 hereinafter “Jia”) in further view of Lai et al. (U.S. App. 2020/0349884).
Regarding claim 12, Han in view of Jia teaches all the limitations of claim 10. Han further teaches wherein the deterioration calculator calculates the temperature weight based on an temperature detector or a temperature prediction algorithm (see Para. 100 temperature sensor).
	Han and Jia are not relied upon to teach the temperature sensor is external. However, Lai teaches external temperature sensors (see Para. 49). 
 It would have been obvious to a person of ordinary skill in the art to modify the temperature sensor in Han as modified by Jia to include the external sensor of Lai to compensate the pixels for aging (see Para. 1 and 2). 
Allowable Subject Matter
Claims 2-5, 14-17, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625